Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00360-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                    Boris ZORRILLA,
                                         Appellee

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 304380
                         Honorable Walden Shelton, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order granting
appellee’s motion to quash is REVERSED and the cause REMANDED for further proceedings.

       SIGNED May 22, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice